DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 01/04/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/09/2021 entered with the RCE filed 01/04/2022 from which Claims 1-7 are pending, where Claim 1-4 are amended and Claims 6-7 are withdrawn.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/09/2021 entered with the RCE filed 01/04/2022.   
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Formula (1) of the amended claims:   Ti(OR1)3(CH3COCHCOOCH2R2)1 does not appear in the specification.  Correction is required.  
Claim Rejections - 35 USC § 112(b)
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-5, Claim 1 recites formula (1) as Ti(OR1)3(CH3COCHCOOCH2R2)1, where the description in the specification as filed recites at ¶ 0012 Formula (1) as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where R2 may be the same or different is hydrogen and/or a substituted or unsubstituted monovalent hydrocarbon group.  The amended recitation for formula (1) is unclear and confusing and indefinite whether the amended formula (1) or the unamended formula (1) which is described in the specification are one in the same or different or one a variant of the other.   
Regarding Claims 1-5, Claims 1-3, recite “effective for improving the adhesion  between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition” which is unclear and confusing and indefinite in that the term “improving” for adhesion is a relative term rendering the claims indefinite.  The term “improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites “. . . (B) 300 to 1,000 parts by weight of a mixture of organooxy-containing titanium compounds containing at least 80 mol¾ of a titanium compound having the formula (1) . . . the mixture being a mixture of reaction products which are formed by mixing (BI) selected from the group consisting of a tetraorganooxytitanium, a partial hydrolytic condensate thereof and mixtures thereof; and (B3) an organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom, in a ratio of from [[0.8]] 0.709 mole to less than 1.2 moles of the organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom (B3) per mole of titanium atoms in (B1) . . .”  This recitation is unclear and confusing and indefinite if the mixture involves formula (1) as to whether (B1) is the same as a mixture of (B) including the formula (1) organooxy-containing titanium compounds compound, or whether (B1) is different from the mixture of B with the organooxy-containing titanium compounds  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application publication 2015/0275045 Adachi et al (hereinafter “Adachi”) in view of U.S. Patent Application publication 2012/0108730, Zander et al. (hereinafter “Zander”).   
Regarding Claims 1-2, Adachi discloses in the entire document particularly in the abstract and at ¶s 0001, 0007-0012, 0019, 0029-0037 and 0044 a primer composition. The primer composition comprises: a tert butyl acetate solvent; an organometallic reagent selected from organotitanates, organozirconates, aluminum organometallic compounds, and any combination thereof; an organotin compound; a silane with at least 3 hydrolyzable groups; and a polyorganosiloxane resin.  Optionally, the primer composition further comprises a second solvent different from the tert butyl acetate solvent.  From ¶s 0001 and 0024 solutions can be used to prime painted metal substrates to improve adhesion to and cohesive failure mode of silicone-based sealant  {reading on a for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition}.  From ¶s 0033-0035 the polyorganosiloxane resins generally may be depicted using the following general formula of the following groups (R1R2R3SiO1/2)a(R4R5SiO2/2)b- (R6SiO3/2)c(SiO4/2)d. (corresponding to (A) of Claim 1).  These are often referred to as M, D, T, or Q units respectively.  For the formula 0<a<1, b ≥ 0, c ≥ 0, 0<d<1, a+b+c+d=1, and 0.2<a/d<3.5, (when a, b, c and d are mole fractions).  From ¶ 0044 the compositions can include cross-liners and the primer composition is allowed to dry and a silicone-based sealant is applied to the painted substrate.  {Reading on three-dimensional network structure comprising R3SiO1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.6 to 1.2, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms of pending Claim 1}.  The range of 0.2 to 3.5 overlaps the claimed range of 0.6 to 1.2.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof {reading on used alone or in a mixture}.  From ¶ 0019 the primer composition for a total weight of 100 weight % may include between about 0.05 and about 5 percent by weight of ingredient (ii) organometallic, between about 0.1 and about 5 percent by weight of ingredient (v), polyorganosiloxane resin, and between about 20 and about 99.5 percent by weight of ingredient (i), solvent.  The amounts A) organosiloxane polymer, B) titanium compound), and solvent {reading on solvent of pending Claim 1} is for the low values:   I) 100+300 +1,000= 1400 while for the high values (II) of parts by weight of possibly the total is 100+1000+ 8000= 9,100.  Based on these totals, the amount of solvent ranges from 1000/1400 = 71.4 to 8000/9100 =88 wt%.  The amount of solvent of Adachi ranging from 20 to 99.5 overlaps this range.  Also with the amount of A) siloxane of 100 and B) titanium of 300 and solvent at 8000 parts by weight the amount of siloxane is 100/100+300+8000 = 1.2 wt % and the wt % of titanium is 300/8400= 3.6 wt%.  Adachi discloses a range for siloxane from 0.1 and about 5 percent by weight overlapping such 1.2 wt % and also discloses 0.05 and about 5 wt% for the titanium compound.  Both of these ranges as well as that for the solvent as overlapping ranges in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”. a prima facie case of obviousness exists for pending Claim 1. 
However Adachi does not expressly disclose the titanium compound of formula (1).  
Zander discloses ¶s 0001, 0013, 0026-0029, 0043, 0067, 0088, 0091 and 0097 that for the field of the curable compositions like that of Adachi such as those utilized, for example, in adhesives, sealants, and coating materials a hardenable composition that contains at least one polymer A obtainable by reacting a polyether with at least one ethylenically unsaturated silane in the presence of a radical starter, the ethylenically unsaturated silane carrying at least one hydrolyzable group on the silicon atom.  The composition provides low viscosity prior to curing along with good elasticity after curing and a broad adhesion spectrum.  The composition is a mixture of at least two components, one of which is the polymer A, which can harden  in that at least polymer A is capable, under the influence of external conditions, in particular under the influence of moisture present in and/or deliberately introduced into the environment, of crosslinking with other polymer molecules by means of a chemical reaction of the reactive groups present in the polymer, and thereby transitioning from a plastically deformable state into a harder state.  Crosslinking can in general occur as a result of chemical and/or physical influences, i.e., alongside moisture as previously mentioned, also e.g. by the delivery of energy in the form of heat, light, or other electromagnetic radiation, but also by simply bringing the composition into contact with air or a reactive component.  Polymer A is preferably obtainable by reacting a polyether with at least one ethylenically unsaturated silane of the general formula (I):  R1R2C=C(R3)--R4--SiXYZ (I), in which R1, R2, and R3 are identical or different and denote, mutually independently, a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R4 denotes a chemical bond (to be understood here as a single bond) or a divalent organic group containing 1 to 10 atoms selected from carbon, oxygen, and nitrogen, and X, Y, and Z are identical or different; at least two of the substituents X, Y, and Z are, mutually independently, a methoxy, ethoxy, propyloxy, or butyloxy group.  The composition additionally contains one or more polymer(s) B terminated with at least one reactive silyl group, polymer B not being identical to a polymer A., where Polymer B is by preference an alkoxy- and/or acyloxysilane-terminated polymer.  From ¶ 0067 the composition can also contain, alongside the aforesaid silylated polymers, further adjuvants and additives that can impart to it improved elastic properties, improved recovery capability, sufficiently long processing time, a fast curing time, and low residual tack. Included among these adjuvants and additives are adhesion promoters, catalysts, and plasticizers, as well as fillers.  A crosslinking catalyst, which can also be referred to as a "hardening catalyst," is preferably contained as a further constituent in a hardenable composition.  Suitable crosslinking catalysts for controlling the hardening rate of the hardenable compositions are, for example, organometallic compounds such as compounds of titanium, aluminum, and zirconium, or mixtures of one or more catalysts from one or more of the groups just mentioned, can be used as catalysts.  On the one hand it is thereby possible to avoid the use of tin compounds; on the other hand, better adhesion to organic surfaces.  Compounds that comprise hydroxy groups and/or substituted or unsubstituted alkoxy groups are suitable as titanium catalysts, i.e. titanium alkoxides of the general formula Ti(ORZ)4, where Rz is an organic group, by preference a substituted or unsubstituted hydrocarbon group having 1 to 20 carbon atoms, and the four --ORz alkoxy groups are identical or different.  One or more of the --ORz residues can also be replaced by --OCORz acyloxy groups.  From ¶ 0097 titanium chelate complexes can also be used such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate).  The latter is a homolog of formula (1) of pending Claim 1 with R2 as methyl.  
However,  methyl and ethyl of triisopropoxytitanium (ethylacetoacetate) are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, methyl and ethyl differ by CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the methyl in formula (1) disclosed in the present claims is but an obvious variant of the triisopropoxytitanium (ethylacetoacetate) disclosed in Zander, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  This is particularly the case because Zander discloses at ¶ 0097 other titanium chelate complexes like triisopropoxytitanium (ethylacetoacetate) include diisopropoxytitanium bis(methylacetoacetate) and diethoxytitanium bis(acetylacetonate).  Showing that the non-alkoxy group of the titanium chelate can be (ethylacetoacetate) or (methylacetoacetate) or (acetylacetoacetate).  Such a triisopropoxytitanium (methylacetoacetate) reads on amended formula (1) which like triisopropoxytitanium (ethylacetoacetate) would be useful like the diisopropoxytitanium bis(ethylacetoacetate), and diisopropoxytitanium bis(acetylacetonate) corresponding to those of Adachi of titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate.  Given that triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) would be used as one like diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) like Adachi then triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be used for a catalyst or reagent for silyloxy functionality of polymers for adhesion like the polyorganosiloxane resin of Adachi.  
Zander discloses at ¶ 0159 a hardenable composition can be an adhesive, sealant, or coating material.  The composition exhibits a broad adhesion spectrum with use as an adhesive for adhesive bonding of plastics, metals, glass, ceramics, wood, wood materials, paper, paper materials, rubber, and textiles.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Adachi the organotitanates, such as tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination have the purpose of use with a siloxane polymer as organometallic reagent for adhesion.  Also from Zander titanium chelate complexes such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate) and its homolog of triisopropoxytitanium (methylacetoacetate) have the purpose of use with silyloxy polymers as a catalyst for adhesion use.  Given that titanium chelate complexes such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate) and its homolog triisopropoxytitanium (methylacetoacetate) have similar purposes, then triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) in the Adachi primer.   
The recitation in the claims that the primer composition is “effective for improving the adhesion  between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Adachi as modified by Zander disclose the primer composition for improving adhesion from Adachi and with broad adhesion spectrum from Zander as presently claimed, it is clear that the primer composition of Adachi as modified would be capable of performing the intended use, i.e. effective for improving adhesion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have the primer composition as afore-described, where from Zander a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement motivated to obtain such adhesion improvement for plastics and metal as for pending Claims 1-2.  Furthermore the combination of Zander and Adachi has a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium chelates for improving adherence to metals.  
Claim 3 and in the alternative Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application publication 2015/0275045 Adachi et al (hereinafter “Adachi”) in view of U.S. Patent Application publication 2012/0108730, Zander et al. (hereinafter “Zander”).  
Regarding Claims 2-3 Adachi in view of Zander is applied as to Claim 1 and hereby incorporated herein along with the disclosure of Adachi at from ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof {reading on used alone or in a mixture}.  Also from Zander a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement.  Such any combination would be a mixture of the named organotitanate of tetraalkoxytitanate and titanate chelates as two types and these titanium chelates can include the triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) with one or both di-isopropoxy bis ethylacetoacetate or di-isopropoxy bis acetylacetonate which are bis in acetoacetate for two acetoacetate chelates per titanium atom.  Given these two types tetraalkoxytitanate and titanate chelate and a ratio of the pending claims 2 is from 0.8 to 1.2 moles or for pending Claim 3 a ratio of 0.709 to less than 1.2, where both include 1 for a 50/50 mix, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  With the ratio of tetraorganooxytitanium, a partial hydrolytic condensate thereof and mixtures thereof and (B3) an organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom, given the types of compounds involved the mole %of a titanium compound with formula (1) would fall in the range of at least 80 mol% or 75 mol % for pending Claim 2.  Therefore Claims 2-3 are obvious over Adachi in view of Zander.      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have the primer composition as afore-described, where from Zander a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement and combined with tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof for a mixture motivated to obtain such adhesion improvement for plastics and metal as for pending Claims 2-3.  Furthermore the combination of Zander and Adachi has a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium chelates for improving adherence to metals.  
Regarding Claim 4, Adachi in view of Zander is applied as to Claim 1 along with the disclosures of Adachi at ¶s 0004-0005 and 0031 and 0032.  From ¶ 0004-0005 there are numerous primers that are available for use in construction applications. Typically, these primers consist of reactive silanes, resins and/or other adhesion promoting molecules that are dissolved in solvents to improve the uniform coating of the surface to maximize adhesion development.  These solvents release volatile organic compounds (VOCs) into the atmosphere. Because many commonly used solvents are known to contribute to lowering air quality, there are regulatory pressures to reduce their use in almost every country throughout the world. Government Agencies like the United States Environmental Protection Agency (EPA) and states like California have placed limits on the VOC content of primers used in their jurisdictions. Various other government agencies and states have placed similar restrictions on the use of VOCs.  Therefore, there is currently a need for a more ecologically friendly primer to reduce air pollution and meet the VOC restrictions set by government agencies.  The listing of silanes at ¶s 0031-0032 is devoid of an isocyanurate ring and the silane has at least three hydrolyzable groups such as hydrocarbyl groups substituted with halogen with a fourth group which is preferably methyl.  These disclosures show the composition is preferably free of amino, epoxy ad isocyanurate ring-containing silanes thereby meeting claim 4.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Zander further in view of the article entitled “On the Hydrolytic Stability of Organic Ligands in Al-, Ti- and Zr-Alkoxide Complexes”, Dagobert Hoebbel et al., Journal of Sol-Gel Science and Technology 10, 115–126 (1997) (hereinafter “Hoebbel”).
Regarding Claim 5, Adachi in view of Zander is applied as to Claim 1, however Adachi as modified does not expressly disclose working or pot life.  
Hoebbel discloses in the abstract that the complexation degrees of Al-, Ti- and Zr-butoxide (M) with unsaturated and saturated β-diketones (3-allylpentane-2.4-dione-APD, acetylacetone-ACAC) and β-ketoesters (methacryloxyethyl-acetoacetate-MEAA, allylacetoacetate-AAA, ethylacetoacetate-EAA) as organic ligands (L) were examined by IR and 13C NMR spectroscopy and were found to be L :M ¸ 1:5. The hydrolytic stability of the ligands of the metal alkoxide complexes L:MD1/ during hydrolysis/condensation reactions at the molar ratio h (H2O:OR/ D 0:5–2.0 decreases with increasing H2O: complex ratio. Furthermore, the ligand stability depends on the type of metal in the complexes and decreases in the order Al->Zr->Ti-butoxide complexes at h D 1. The ACAC ligand likewise shows in the Al-, Ti and Zr-butoxide complexes a high hydrolytic stability (95–100%) at h D 1 within 7 days. The Ti- and Zr-butoxide complexes with β-ketoesters as ligand show at h D 1 a release to a different extent e.g., up to 60% in the case of the MEAA-ligand in the Ti-butoxide complex after 2 days. In general, the hydrolytic stability of the ligands in the Ti-butoxide complexes .L:MD1; h D 1/ decreases in the order ACAC>APD>AAA>EAA¸MEAA.  The hydrolysis/condensation reaction of complexes having a weak ligand stability leads to larger particle sizes in the sols than those with stable ACAC ligands.  The results contribute to a more controlled synthesis of sols and of new inorganic-organic hybrid polymers via the sol-gel process.  Given for a Ti-butoxide complex of up to 2 days such a period for hydrolytic stability is at least 20 minutes as in pending Claim 5.  Also Hoebbel divulges in the introduction § that organic ligands of the metal alkoxide complexes are more stable towards hydrolysis than the ligands with C-M bonds due to the chelate bond formation and sterical hindrance effects.  The organic complex ligands act as modifier of the condensation degree of metal alkoxides.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi as modified to have the primer composition, where a triisopropoxytitanium (ethylacetoacetate) and its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate, as afore-described for Claim 1, where from Hoebbel the hydrolytic stability for ligands in the Ti-butoxide complexes can be up to 2 days which would give workability for that period of time motivated to have a modifier of condensation degree with the use of metal alkoxides as for Claim 5.  The combination of Hoebbel with Adachi as modified has a reasonable expectation of success because both show Ti complexation of β-keto esters or β-diketone compounds with hydrolytic concerns given that Adachi can have water scavengers from ¶ 0044.   
Response to Arguments
Applicant’s arguments with amendments filed 12/09/2021 with the filing of the RCE on 01/04/2022 have been fully considered and are persuasive.  However Applicants arguments with amendments with respect to the rejection under 35 U.SC. 103 with the new ground of homologs is not persuasive.   
In traversing the rejection of the claims under 35 U.S.C. 103 from Adachi in view of Zander, Applicants contend that the claimed invention thereby provides a primer composition that develops good adhesion to a variety of adherends, has improved durability in various items, and has a long working life, and a curtain wall unit using the primer composition (see, e.g., paragraph [0010]).  And the cited references do not teach or suggest these features.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., develops good adhesion to a variety of adherends, has improved durability in various items, and has a long working life) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also even if such features were incorporated into the claims these features are relative such as “good” adhesion, “variety” of adherends, “improved” durability, and “long” working life.  Such relative terms would be indefinite without any basis for determining “good”, “variety”, “improved” or “long”.  
Also Applicants argues the Zander reference combined with the Adachi reference, which discloses 35 kinds of exemplary compounds of titanium chelate complexes (i.e., titanium chelate catalysts) at paragraph [0097], one of which is described as "triisopropoxytitanium (ethylacetoacetate)."  However, the titanium chelate complexes (i.e., titanium chelate catalysts) of 35 kinds of exemplary compounds disclosed on paragraph [0097] in Zander are all listed in the same line (same row), and are only recognized to have basically the same effect as equivalents.  Applicants continue by then quoting Zander for the seven preferred titanium chelate complexes with high catalytic activity.  
In response as Applicants indicate the titanium chelate catalysts including triisopropoxytitanium ethylacetoacetate and its homolog triisopropoxytitanium methylacetoacetate from Zander function as catalyst, however, Applicant has not described how catalyst function would or would not impact or affects development of good adhesion to a variety of adherends, has improved durability in various items, and has a long working life.  Also Applicants Table 1 and Tables A and B do not appear to include the claimed formula (1) such as triisopropoxytitanium methylacetoacetate Applicants are reminded that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments with Table A and B provided by the applicant regarding the catalytic affect or lack thereof on develops good adhesion to a variety of adherends, has improved durability in various items, and has a long working life must be supported by a declaration or affidavit that clearly indicates where the titanium compound having formula 1 is and in an amount of at least 75 or 80 mol% in the examples.  Also the affidavit or declaration should include the formula 1 titanium compound by itself not in a mixture in regards to Claims 1 and 2 to show any unexpected results.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.   
Also, Applicants submit that the combination of Adachi, Zander and Hoebbel do not suggest any selective effect of the present Example 1 to 6 to the present Comparative Example 3 containing titanium chelate compound, i.e., diisopropoxytitanium bis(ethyl acetoacetate) in which two acetoacetate (R2CH2COCHCOOCH2R2) as a ligand are coordinated for one titanium atom (Ti). 
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of 0.6 to 1.2 and 300 to 1,000 parts by weight of titanium compound for formula (1) if present in examples 1-6.  The examples 1-6 have a molar ratio of M to Q units of 0.85.  The titanium compound is tetrabutoxytitanate is in an amount from 330 or 400 with an amount of ethyl acetoacetate from 130 to 150 or 215 to 270 with and amount of diisopropoxytitanium bis(ethyl acetoacetate).  These amounts do not span the range of 300 to 1,000 parts of titanium compound for formula (1) and from 1,000 to 8,000 parts by weight of solvent.  Also these specific compounds do not include the scope of tetraorganooxytitanium or acetoacetate claimed in claims 2-3 or in the molar ratio of Claim 3.  Also there is no indication in the examples with any reaction of tetrabutoxytitanate and of ethyl acetoacetate how much results in formula (1) a titanate compound with trialkoxytitanium as opposed to dialkoxytitanium to have an amount of 300 to 1000 parts of formula (1) by itself or in a mixture at least at 75 or 80 mol%.    
Applicants submit that it is only with impermissible hindsight that the claimed invention would have resulted. That is, absent impermissible hindsight, the cited references would not have led a skilled artisan to the claimed invention. See In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988) ("[t]here must be a reason or suggestion in the art for selecting the procedure
used, other than the knowledge learned from the applicant's disclosure"); Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004) ("the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself").   
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection set out in the Office Action provides motivation and rationale for the combination of references in accordance with rationale G and KSR.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787